*397The opinion of the Court was drawn up by
Sheplex J.
The first error alleged is, that there was no sufficient evidence that the plaintiff in error had arrived at an age to authorize his enrollment. The officer enrolling is presumed to have done his duty, and if so, the burthen of proof is imposed upon the person to be enrolled by the twenty-third section of the act. And this also was a question of fact to be decided by the magistrate, and there is no reason to believe, that he decided erroneously.
The second error alleged is, that there was no sufficient evidence of enrollment four days before the time for inspection. The bill of exceptions states, that the “plaintiff offered the record of the roll of said company as corrected on the 11th September, 1840; on the fourth page of said record at the head of said page in the column headed, “ time of additional enrollments made after the first Tuesday of May,” and on the bottom of said page was entered the date of April 26, 1841.” The time of the additional enrollments would seem to be made certain.by the date both at the top and bottom of the column, prepared in the blank forms for that purpose. But it was decided in Hill v. Fuller, 2 Shep. 121, to be sufficient, if it appeared by the record, that the enrollment of the soldier was made prior to his being warned to do the service.
The third error alleged is, that the notice was defective. It ordered him to appear at the usual place of parade for the company, “on Tuesday the fourth day of May, 1841, at one o’clock in the afternoon.” In the case of Macomber v. Shorey, 3 Shep. 466, there was no certainty respecting the year to be obtained from the date or otherwise, in which the duty was to be performed; and the notice was left at his last place of abode. In this case the notice was handed to the soldier, and he could not be in doubt about the time when the duty was required, or whether the notice was a regularly authorized order for that occasion, and not some old paper of a former year thrown into his dwelling without authority.
The fourth error alleged is, that there is no sufficient evidence, that he did not appear at the time and place as ordered. *398There was the testimony of the clerk, that he did not; and such testimony was held to be admissible in the case of Rollins v. Mudget, 16 Maine R. 340. The record also stated it, and when a record is required to be made and kept as an official act, it is not readily perceived upon what principle of law, it can be alleged, that the original paper, from which it was made, is better evidence, than the record verified by the official oath of him, who makes it.

Judgment affirmed.